     WRIGHT, FINLAY & ZAK, LLP
 1
     Bradley T. Wibicki, Esq.
 2   Nevada Bar No. 11321
     Yanxiong Li, Esq.
 3   Nevada Bar No. 12807
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     yli@wrightlegal.net
 6   Attorneys for Plaintiff/Counter-Defendant, The Bank of New York Mellon FKA The Bank of
 7   New York as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-4,
     Mortgage Pass-Through Certificates, Series 2005-4
 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     THE BANK OF NEW YORK MELLON FKA                   Case No.: 2:15-cv-01078-APG-BNW
11   THE BANK OF NEW YORK AS TRUSTEE
     FOR THE CERTIFICATEHOLDERS OF
12   CWALT, INC., ALTERNATIVE LOAN                     STIPULATION AND ORDER TO
13   TRUST 2005-4, MORTGAGE PASS-                      EXTEND TIME FOR PLAINTIFF
     THROUGH CERTIFICATES, SERIES 2005-4,              BANK OF NEW YORK MELLON TO
14                                                     FILE RESPONSE TO MOTIONS (ECF
                  Plaintiff,                           NO. 97 and 99)
15         vs.
16                                                     [FIRST REQUEST]
     SFR INVESTMENTS POOL I, LLC, a Nevada
17   Limited Liability Company; PECOS PARK-
     SUNFLOWER HOMEOWNERS
18   ASSOCIATION, a Domestic Non-Profit
     Corporation,
19
20                Defendants.

21   SFR INVESTMENTS POOL I, LLC, a Nevada
     Limited Liability Company,
22
23                Counter-Claimant,
           vs.
24
     THE BANK OF NEW YORK MELLON FKA
25   THE BANK OF NEW YORK AS TRUSTEE
     FOR THE CERTIFICATEHOLDERS OF
26
     CWALT, INC., ALTERNATIVE LOAN
27   TRUST 2005-4, MORTGAGE PASS-
     THROUGH CERTIFICATES, SERIES 2005-4,
28   a Delaware corporation; FRED F. SHAKER, an



                                              Page 1 of 3
      individual,
 1
 2                  Counter-Defendants.

 3
 4          IT IS HEREBY STIPULATED between Plaintiff/Counter-Defendant, The Bank of New

 5   York Mellon FKA The Bank of New York as Trustee for the Certificateholders of CWALT,
 6   Inc., Alternative Loan Trust 2005-4, Mortgage Pass-Through Certificates, Series 2005-4
 7
     (“BONY”); Defendant/Counter-Claimant, SFR Investments Pool 1, LLC (“SFR”); and
 8
     Defendant, Pecos Park-Sunflower Homeowners’ Association (“HOA”), by and through their
 9
10   respective undersigned attorneys, hereby stipulate and agree to extend the time for BONY to file

11   its responses to HOA’s Motion for Summary Judgment [ECF No. 97] and to SFR’s Renewed
12
     Motion for Summary Judgment [ECF No. 99] until May 22, 2019. BONY’s responses to both
13
     Motions are currently due on May 8, 2019. BONY requests the extension to allow sufficient
14
     time to fully respond to the arguments made in the Motions.
15
16   ///

17
     ///
18
19
     ///
20
21
22
23
24
25
26
27
28



                                               Page 2 of 3
             This is the parties’ first request for an extension of time and is not intended to cause any
 1
 2   delay or prejudice to any party.

 3
      DATED this 7th day of May, 2019.                 DATED this 7th day of May, 2019.
 4
 5    WRIGHT, FINLAY & ZAK, LLP                        LEACH KERN SONG & GRUCHOW

 6    /s/ Yanxiong Li, Esq.                            /s/ Ryan W. Reed, Esq.
      Yanxiong Li, Esq. (NBN 12807)                    Ryan W. Reed, Esq. (NBN 11695)
 7
      7785 W. Sahara Ave., Suite 200                   8945 W. Russell Road, Suite 330
 8    Las Vegas, NV 89117                              Las Vegas, Nevada 89148
      Attorney for The Bank of New York Mellon         Attorney for Pecos Park-Sunflower
 9    FKA The Bank of New York as Trustee for          Homeowners’ Association
      the Certificateholders of CWALT, Inc.,
10
      Alternative Loan Trust 2005-4, Mortgage
11    Pass-Through Certificates, Series 2005-4

12    DATED this 7th day of May, 2019.
13    KIM GILBERT EBRON
14
      /s/ Diana S. Ebron, Esq.
15    Diana S. Ebron, Esq. (NBN 10580)
      7625 Dean Martin Drive, Suite 110
16
      Las Vegas, Nevada 89139
17    Attorney for SFR Investments Pool 1, LLC

18
         IT IS SO ORDERED.
19                                         _________________________________________
20                                                 STATESDISTRICT
                                           UNITED STATES    DISTRICTCOURT
                                                                     JUDGEJUDGE
                                           Dated: May 7, 2019.
21
22
23
24
25
26
27
28



                                                 Page 3 of 3
